 CRAW & SONLeroy W. Craw,Jr.,Vernon E. Craw and Daniel G.Leonard,d/b/a Craw & SonandSheetMetalWorkers'International Association,Local UnionNo. 19,AFL-CIO.Cases 6-CA-7845 and 6-RC-6950December 28, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn October 22, 1975, Administrative Law JudgeSamuelRoss issued the attached Decision, in thisproceeding. In his Decision the Administrative LawJudge found that Respondent has engaged in certainunfair labor practices and recommended that it takespecific action to remedy such unfair labor practices.He further recommended that the election held onOctober 25, 1974, in Case 6-RC-6950, be set asideand that the said case be dismissed.Thereafter, on December 1, 1975, Respondent filedwith the National Labor Relations Board two docu-ments entitled, respectively: "Exceptions to theAdministrative Law Judge's Decision" and " 'Bur-den of Proof Information." The Board rejected theaforesaiddocuments, fmding that they failed tocomply with the filing requirements of the Board'sRules and Regulations, Series 8, as amended. Ac-cordingly, on December 11, 1975, the Board adopt-ed 1 the findings, conclusions, and recommendationsof the Administrative Law Judge, as contained in hisDecision.On April 21, 1976, the United States Court ofAppeals for the Third Circuit denied the Board'spetition for summary judgment and remanded thisproceeding to the Board for consideration of themerits of Respondent's exceptions and " `Burden ofProof' nformation,"2 further specifying, on May 11,1976, that thematerialsincluded in the latter docu-ments areto be considered properly a part of therecord in this case.3 The Board has accepted theremand from the court as the law of this case.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and the" `Burden of Proof Information" and has decided toaffirm therulings,findings,4 and conclusions5 of theAdministrative Law Judge and to adopt his recom-mended' Order.6227 NLRB No. 75ORDER601Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Leroy W. Craw,Jr.,Vernon E. Craw and Daniel G. Leonard, d/b/aCraw & Son, Altoona, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the recommended Order of the Adminis-trative Law Judge, except that the attached notice issubstituted for that of the Administrative Law Judge.IT is FURTHER ORDERED that the election conductedin Case 6-RC-6950 on October 25, 1974, be, and ithereby is, set aside, and that the petition in said casebe, and it hereby is, dismissed.1Not-printedin NLRBvolumes ofdecisions.2Sub nom.N.LR.B. v. Leroy W. Craw, Jr., Vernon E Craw andDaniel G.Leonar4d/b/a Craw &Son,unpublishedorder in Case 76-1382, dated April21, 1976.3 Id, dated May 11, 1976.4Respondent has excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicy notto overrulean AdministrativeLaw Judge's resolutions with respect tocredibility unlessthe clearpreponderanceof all ofthe relevant evidence convinces us that theresolutions are incorrect.StandardDry Wall Products,Inc.,91NLRB 544(1950), enfd.188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined therecordand findno basis for reversing his findings.5We agreewiththe AdministrativeLaw Judge's conclusion that the strikehere in question was an unfair labor practice strike.Accordingly, we find itunnecessaryto pass on his additional holding that the Respondent's failureto reinstate employees when they sought to return towork would haveviolatedthe Act inthe circumstances of this caseeven if thestrike weredeemedto bean economic one.6 In considering the record in this proceeding,we have carefullyexamined the materials submittedby Respondent as apart ofits " `Burdenof ProofInformation" and find nothing therein which is inconsistent withthe factsfound or theconclusions reachedby the Administrative Law Judgein support of his recommendedOrder.Indeed,in at least one respect thematerials support the aforesaidfindingsand conclusions.Thus, they revealthat the Respondent advised employeesthatwage increases,which werecustomarily given to them at regular intervals,would be discontinued"... ifwe holdan election and we start negotiating in goodfaith and don't come toan agreementovera two year period...:. SeeThe Gates Rubber Company,182 NLRB 95(1970).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had an opportuni-ty to present their evidence, the National LaborRelations Board has found that we violated theNational Labor Relations Act, and has ordered us topost this notice and we intend to carry out the Orderof the Board.WE WILL NOT do anything that interferes withthese rights. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discharge, refuse to reinstate, orotherwise discriminate against you for engaging ina protected strike or any other of the activitieslisted above which are protected by Section 7 ofthe National Labor Relations Act.WE WILL NOT threaten you with layoffs, loss ofyour periodic wage increases, or any other reprisalto discourage your support for or adherence toSheetMetal Workers' International Association,LocalUnion No. 19, AFL-CIO, or any otherlabor organization.WE WILL NOT photograph you while you areengaged in peaceful picketing or in any otherconcerted activity protected by Section 7 of theNational Labor Relations Act.WE WILL respect your rights to self-organiza-tion, to form, join, or assist a labor organization,and to bargain collectively through a representa-tiveof your choice, or to refrain from suchactivity, and WE WILL NOT interfere with, restrain,or coerce our employees in the exercise of thoserights.Since it was decided that we violated the Act byfailing and refusing to reinstate and reemployJohn D. Vance, Frank E. Hebler, Michael P.McDonough, and, George R. Ivory on October 4,1974,when they unconditionally applied forreinstatement,WE WILL offer them full reinstate-ment to their former jobs or, if such jobs no longerexist, to substantially equivalent jobs and WE WILLpay them with interest for any loss they sufferedby reason of our failure to reinstate them then.WE WILL on request, bargain collectively withSheet Metal Workers' International Association,Local Union No. 19, AFL-CIO, as the exclusiverepresentative of the employees in the unit de-scribed below with respect to rates of pay, wages,hours of employment, and other conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All mechanics, mechanic helpers, and plantclerical employees employed by us at ourAltoona, Pennsylvania, facility, excluding allother employees and guards, professionalemployees, and supervisors as defined in theAct.LEROY W. CRAW. JR.,VERNON E. CRAw ANDDANIEL G. LEONARD,D/B/A CRAW & SONDECISIONSTATEMENT OF THE CASESAMUEL Ross, Administrative Law Judge: Case 6-CA-7845 is based on a charge filed by Sheet Metal Workers'International Association, Local Union No. 19, AFL-CIO,on October 21, 1974, which was amended on November 19and 29, 1974, and on a complaint which issued on May 29,1975, against Leroy W. Craw, Jr., Vernon E. Craw andDanielG. Leonard, d/b/a Craw & Son (herein calledRespondent or the Company) which alleges that Respon-dent engaged in unfair labor practices within the meaningof Section 8(axl) and (3) and Section 2(6) and (7) of the Actby engaging in various acts of interference with, andrestraint and coercion of, employees in the exercise of rightsguaranteed in Section 7 of the Act, which caused andprolonged a strike by the employees, and by failing andrefusing to reemploy or reinstate the striking employeeswhen they unconditionally offered to return to workbecause they had engaged in the said strike. Respondentfiled an answer to the complaint which denies the substan-tive allegations of the complaint and the commission ofunfair labor practices.Case 6-RC-6950 is based on a petition filed by the Unionfor certification as the collective-bargaining representativeof Respondent's employees pursuant to which an electionwas conducted by the Board on October 25, 1974, whichresulted in one vote for the Union, five against, and eightchallenged ballots.The Union thereafter filed timelyobjections to the election which in substance, as amended,alleged that Respondent interfered with the holding of afair election by the conduct alleged as unfair labor practicesinCase 6-CA-7845, and by the hiring of allegedly"permanent replacements" for the employees who struckand picketed in protest of Respondent's unfair laborpractices. Inasmuch as the Union's objections to theelection encompassed the same conduct on which theRegional Director issued the complaint in Case 6-CA-7845, on May 29, 1975, he issued an order consolidatingboth cases for hearing and deferred disposition of thechallenges to the ballots of the strikers and their replace-ments pending the resolution of the alleged unfair laborpractices.These consolidated cases were heard before me inHollidaysburg and Altoona, Pennsylvania, on August 4 and5, 1975. Upon the entire record, including my observationof the witnesses' and their demeanor, and after dueconsideration of the briefs filed by the parties, I make thefollowing:FINDINGS OF FACT1.COMMERCERespondent is a copartnership whose sole place ofbusiness is located in Altoona, Pennsylvania, where it isengaged in the fabrication, installation, and nonretail saleof heating and ventilation systems. During the 12-monthperiod preceding the issuance of the complaint herein,Respondent sold goods and materials valued in excess of$50,000 to employers who are directly engaged in interstate CRAW & SONcommerce.Upon the foregoing undisputed data,Respon-dent admitsand I find thatit is engaged in commerce andin operations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDRespondent also admits and I fmd that Sheet MetalWorkers' International Association, Local Union No. 19,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.A Short Summary of the Basic FactsOn September 9, 1974,1 following an antiunion speechand talk to all his employees by Vernon E. Craw, one ofRespondent's partnerswho is known as Mike, 5 ofRespondent's 10 employees went out on strike and com-menced picketing the Company's office and shop located ablock apart from each other. During the strike, Respondenttook photographs of the striking employees while they wereengaged in peaceful picketing, Mike Craw allegedly threat-ened to physically assault the Union's business agent, andRespondent, by letter, notified four of the striking employ-ees that they had been permanently replaced and that theiremployment had been terminated. The strike ended onOctober 3, and on the following day, all five of the strikingemployees applied for reinstatement to their jobs, but onlyone was put back to work, and the others were told to filewritten applications for employment, a requirement towhich- they had not been subjected-when they were hiredoriginallyby Respondent.. All four filed the requiredapplications, but none of them has ever been recalled towork.B.The Issues Presented for DeterminationThe issues thus presented for-resolution in this case are asfollows:Whether Craw's speech and talk to the employeeson September 3 violated Section 8(a)(1) of the Act. WetherRespondent's photographing of the peaceful picketing of itsemployees violated Section 8(a)(1) of the Act. WhetherCraw threatened to physically assault the Union's businessagent, and if so, whether the said threat violated Section8(aXI) of the Act. Whether the strike of Respondent'semployees which commenced on September 9 was motiva-ted in part by unfair labor practices of Respondent.Whether Respondent's letters to four of the strikingemployees which stated that they had been permanentlyreplaced and that their employment had been terminatedviolated Section 8(a)(1) of the Act.Whether an orderrequiring Respondent to recognize and bargain with theUnion as the collective-bargaining representative of itsemployees is warranted under the circumstances of thiscase.All dates hereinafterreferto 1974unless otherwise noted.? G. C., Exh. 2 to 7. The sixwho signed cards at this meeting were.William Victor Davis,Paul Farber,JohnD. Vance, FrankE.Hebler,Michael P.McDonough, and GeorgeR. Ivory.603C.The Union's Demand for RecognitionIn August 1974, Respondent had 10 employees, includingJay Moran, who works in Respondent's office and is thehusband of the Craws' sister. On August 12, six ofRespondent's employees attended a union meeting at theHoliday Inn in Altoona, Pennsylvania, with Richard L.Steward, Jr., a business representative of the Union. At theconclusion of the meeting, all six of the employees signedcards authorizing the Union to represent them as theircollective-bargaining representative.2 About a week later, aseventh employee (Joseph F. Bumberger) signed a like card.On August 21, Union Representative Steward visitedRespondent's place of business and met with Mike Craw,his brother Leroy W. Craw, Jr. (who is known as Steve),and with Jay Moran who was introduced to Steward "as theoffice manager." Steward told the Craws that he had unionauthorization cards signed by all their employees - thisadmittedly "wasn't entirely true"- and he asked theCraws to recognize the Union and to "sign a letter of intentto begin negotiations."Mike Craw refused to look at theunion authorization cards which Steward proffered, and healso refused to look at any agreement unless Robert Tabit,the regional executive director of the Associated Buildersand Contractors, was present to counsel him in the matter.Steward told Craw that he didn't want to meet with Tabit,and he again asked Craw to look over an agreement. Crawagain refused to do so without having "an independentopinion" from Tabit. Steward said, "You realize, Mr. Craw,we can put a picket line around your place tomorrow."Craw rejoined, " . . . you are making threats, typical unionthreats, and when somebody holds a club over our head, wefight."Craw explicated that the club to which he hadreferred was not "a physical club," but rather Steward'sthreat of a picket line, and he added, "we don't take threatslying down. We fight legally or by whatever means we haveto." Steward then agreed to meet with Craw and Tabit onthe following Tuesday (August 27), and after he was given atour of the Respondent's shop by Craw, they parted "in afriendly situation." 3Following the Union's August 21 demand for recogni-tion,Respondent retained counsel and, acting on hisadvice, Craw sent a telegram to the Union canceling themeeting for the following Tuesday, and he thereafterrefused to further discuss the subject of negotiations withSteward and referred him to his attorneys.D.Craw's AntiunionSpeech and Talk toRespondent's EmployeesOn September 3, Respondent called a meeting of all of itsemployees for the purpose of discouraging their selection ofor continued adherence to the Union as their collective-bargaining representative.The meeting took place inRespondent's shop and lasted for 4 hours. During the firstpart of the meeting, Mike Craw read a 22-page speechwhich had been furnished to him by Respondent's counsel.4Then, after "a Coke break," Craw responded extemporane-3The findings in the foregoing paragraph are based on the testimony ofboth Steward and Mike Craw whose versions of this meeting were notmaterially different,and I credit them in these respects.4Resp. Exh. 1. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDously to questions from the employees which his speech hadevoked. During the speech, and/or in the informal ques-tion-and-answer session which followed, Craw told theemployees,inter alia:1.That another company, R. D. Goss, had negotiatedwith the union which represented its employees for 2 years;that he similarly "could drag out" the negotiations with theUnion for "as many years as possible" until he achieved "acontract which suited him," as long as he bargained in goodfaith;and that, during these long negotiations, "therewould be no pay raises given out." 52.That there had never been a layoff at Respondent'sshop; that he had given his employees "steady work -week in and week out, 52 weeks every year, regardless ofbusiness conditions"; 6 however, if the Union came in,"there would be a lot more layoffs because these small jobsthat he had in the shop - that these small customers wouldnot be able to afford to pay the union rate for jobs; and,therefore, therewould be more layoffs in our shop."Furthermore, if the Union came in, welding and paintingwork (which currently was being done by some of theemployees and by one of the partners) would have to bedone by a union welder and painter, and while waiting forthem to come in and do that work, the employees would belaid off if there was no other work for them to do in theinterim.7E.The Strike Vote on September 4On the evening of September 4, following Craw's antiun-ion speech, eight of the Respondent's nine productionemployees attended a union meeting with Union Represen-tative Steward's At this meeting, the employees reported toSteward what Craw had said in his speech and in hisanswers to questions on September 3, including his state-ments that, if the Union came in, its restrictive work rulesand classifications (which allegedly required welding andpainting to be done only by union welders and painters)might result in layoffs and unemployment, and thatnegotiations would be protracted and there would be nowage increase during the pendency of the negotiations. Theemployees also told Steward that the number of Respon-dent's work orders had decreased substantially during thepast 8 days,andthat they were concerned that Craw wasdeliberately refusing to accept orders in order to strengthenRespondent's position in respect to the Union. At theconclusion of the discussion, Steward conducted an infor-mal strike vote by asking each of the employees individual-lywhat he thought about going on strike. The employeesvoted to strike, but decided to wait until the followingMonday before doing so in order to first get their pay onFriday which was payday. Respondent's employees, whotestified regarding this subject matter at the hearing, statedtheir reasons for voting to strike and for striking as follows:5The findings above are based on the credited testimony of Vance,McDonough Davis, Ivory, and Hebler. Craw's written speech stated in thisrespect; " n the meantime, during this long negotiation period your wageswould be frozen by law" and "wewould never agree to the type of contractthisUnion wants!" Resp. Exh.1, p. 9.6 Id at 15.7The findings above are based on the credited testimony of Vance,McDonough, Davis, Ivory, and Hebler.1.Itwas mostly a little bit of everything. It wasprimarily the fact that - he [Craw] did mention itthat as long as there would be - that he wouldbargain, that there would be no pay raise.92.At that time, what we thought was that theworkload was going down and a lot of things thatwere said at the meeting the day prior, thatnegotiations could go on for a couple of years andthere would be no pay increases; and, at that time,we already had an increase coming and nobodyhad seen it as of then. Just things, then, didn't lookright, or in our favor at all.lo3.... mainly because of-that the company wouldn'trecognize the union as the bargaining agent evenafter we all signed union cards, showing that wewanted the business agent to represent us - theunion to represent us.Mostly because of there weren't going to beanypayraises,we were going to have to pay fines. You know,the way Mike talked about it, it sounded like a threat orsomething, you know. We aren't going to get any payraises, that negotiations could drag out; Mike said thatthey had a year to negotiate in good faith and thatnegotiations could drag out this long. And he gave as anexample of R. D. Goss, that their negotiations drug outfor two years."4.At the union meeting, we discussed everything thatwas said at the meeting the previous day at Craw& Son; and we discussed all of the false state-ments that was made about the union as far aswho was allowed to do what and whether we gotfined if we didn't attend union meetings andwhether we got fined if we didn't attend - orcontribute to these certain political funds and soforth.We discussed Mike Craw's negative attitude towardsthe union and not even wanting to even sit down andtalk to Richard Steward. He didn't even want to listento his [Craw's ] misconceptions about the union. And wetalked about these threats, mostly if they were going tonegotiate the contract, we were not going to get anyraises,who knew how long, maybe a year, maybe twoyears; and we discussed the workload coming into theshop. That was my primaryjob, in the shop, and I couldsee that - I mean, I've seen it go up and down quite afew times, but I've never seen it go to just about nothingin a matter of eight days. We were figuring that maybeMike Craw was cutting down his workload so that he8WillisGibsonwas theonly production employee of Respondent whodid not attend-9Employee Vance so testified.10These quotes are from the credited testimony of employee McDo-nough.11The foregoingare quotesfrom employee Davis' creditedtestimony. CRAW & SONcould lay us off before we had a chance of maybe evenhaving an election.-And, at thismeeting,we decided to go on strike becausefrom what we could see, Mike Craw's negative attitudeplus all the threats that we got about the union, falsestatements,we seen things were just at a standstill andwe decided to go on strike because-well, just what Itold you, that things looked very bad, as far as anynegotiations coming up on their own,you know.12Union Representative Steward summarized the reasonsexpressed at the September ,4 meeting for going on strike asfollows:Mike Craw's attitude in decreasing the workload, themeeting with the men where it was alleged that theywould be subject to excessive dues, fines and assess-ments from the Union, that restrictive work rules andclassificationsmight mean unemployment to the men,of possible lengthy-negotiations at which time therewould be no raise ... and his Craw's refusal to talkwith me.F.The Events on September 6Following the strike vote meeting on September 4,Steward again tried to contact Mike Craw by telephone,and, after a number of unsuccessful attempts, he finallyreached Craw on September 6 and asked to meet with himto correct some of Craw's "misconceptions"regarding theUnion's work classifications, its work rules, fines,assess-ments and Steward's alleged commissions.13 Craw refusedtomeet with Steward, and `he told Steward that he wouldhave to talk to his attorney. According to Craw, Stewardthen said, "We don't have to hit you over the head, do we,Mike?"That same day, Craw learned that his employees plannedto strike on Monday, September 9, and he assembled themjust before the end of the workday. Craw testified:We told them that we heard that there was going to be astrike on Monday, that they had a perfect right to strike,that they had a perfect right to lapse their healthinsurance; but we had a perfect right to operate ourbusinessand we had a perfect right to replaceanymanwho didn't report to work on Monday, that our doors12The foregoing are quotes from employee Ivory's credited testimony.13 In his September 3 speech, Craw had told his employees that "theorganizersget credit for the dollarsyou pay for union membership dues andunion assessmentsand union fines," and that the reason "why these highpaid union organizers have been courting you ... is very simple - theirsalaries depend on the union dues dollars they collect from their members."Resp.Exh.1, p. 2.14The five who struck and picketed on September 9 wereVance,McDonough,Davis, Ivory, and Hebler.Union Representative Steward alsopicketed, but only on the first day of the strike. -15 See G. C. Exh. 13.16Craw denied that he had any knowledge that Moran took a picture ofFarber, but I regard his denial as unworthy ofbehefandIplaceno credencetherein for the following reasons: (a) Unless he did it for Respondent, therewas no reason for Moran to take a photograph of Farber, the only picketwhose picture had not previously been taken by Mike Craw. (b) According toFarber,a witness for Respondent,his picture was taken with a camera whichRespondent used in its shop for taking pictures of "things that they made."(c)At the time Moran took Farber's picture, he made a comment to Farber605will be open to you, your jobs will be here, but you stillhave a perfect right to strike.G.The Strikeand Events-Which Occurred WhileItWas in ProgressOn Monday, September 9, five of Respondent's nineproduction employees struck and commencedpicketing theCompany's office and shop with picket signs which stated"CRAW & SON ON STRIKE." 14 -A sixth productionemployee, Paul Eugene Farber, joined the strike about aweek after it started and participated in the picketing for aperiod of 2 weeks before he abandoned it and returned towork. The strikewas terminatedby. the Union by a letterwhich was hand delivered to Mike Craw on October 3 at1:30 p.m.151.The photographing of the picketsOn the-first day of the strike, shortly after the picketingcommenced, Mike Craw took a number of photographs ofhis employees while they were peacefully picketing Respon-dent's shop and office. One of the striking employees,Michael McDonough, turned his back and walked awayfrom the camera when his picture was taken, but Crawfollowed him, snapped his picture again, and said, "That'sall right, we can identify you anyway." When Farber joinedthe strike and picketed the Respondent's office I week later,his picture was taken by Jay Moran, the brother-in-law ofthe Craws.162.The threatto assaultStewardOn the second or third day of the strike, while Vance andHebler were picketing the Respondent's office, Mike Crawapproached and told them that they were "doing DickSteward's dirty work," that "he didn't like the way thatDick Steward had come in and broken up the family," andthat he didn't want to be quoted but if Steward was thereand he had a club, "he would use the club on DickSteward." 173.The Union's petition for certificationOn September 11, 2 days after the strike began, the Unionfiled a petition in Case 6-RC-6950 for certification as theabout his participation in the picketing. (d) According to Farber's uncontro-verted testimony,which I credit,about one-half hour later, Mike Craw cameout of the office and apologized for Moran s comment and said in substance,"I'm sorry,Mr.Moran shouldn't have said what he said."All of theforegoing,including Craw's knowledge of Moran's commentto Farber,persuade me, contrary to Craw's denial, that the photograph of Farber wastaken with Craw's full knowledge,and that Moran did so as an agent ofRespondent17 I base the finding above on the credited testimonyof Vance andHebler. Craw admitted telling them that they were "doing Steward's dirtywork for him while he's basking in the sun," but he denied saying that if hehad a club and Steward was there,he would use it on him I do not creditCraw's denial. He admitted that he might have told the two employees that"when somebody holds a club over our head, we fight.'He also concededthat he did not believe that"anyof the [his ] men would deliberately he orfabricate a story." In the light of the undenied testimony of Vance andHebler that Craw said he did not want to be quoted,and myagreement withCraw's assessment of the credibility of these employees,Iregard theirtestimony as more reliable thanCraw's denial. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective-bargaining representativeof theRespondent'semployees.4.The hiring of so-called replacements and thetermination of strikersOn September 10, Respondent hired D. Earle Summers,an over-65-year-old retired sheet metal worker. On Septem-ber 12, Respondent hired Walter O'Donnell, another over-65-year-old retired-machinist. The next so-called perma-nent replacement hired by Respondent was Walter VonGehr, a 60-year-old retiree. He was hired on September 23and started to work for Respondent on September 24. Allthree of these hires were retirees from employment by thePennsylvaniaRailroad. The final so-called replacementhired by Respondent was Jim Nail who started to work onSeptember 25. The record does not disclose any informa-tion regarding Nail's age, background, or the nature of thework he was hired to perform by Respondent.On September 13, Respondent sent identical letterssigned byMike Craw to striking employees MichaelMcDonough and George Ivory which stated:This will inform you we have hired a permanentreplacement for your position at Craw & Son, effectiveSeptember 13, 1974.We have notified your Health and Accident InsuranceCarrier of your termination. Forms to convert thepolicy to individual coverage, at your option will beforthcoming.Questions you may have in this regard should bedirected to:ABC INSURANCE TRUST FUNDP.o. Box 8733BALTIMORE, MD. 21240On September 20, Respondent sent an identical letter toFrank Hebler advising him that his employment had beenterminated as of that date.18 On September 30, Respondentsent the same letter to John Vance notifying him of histermination on that date.H.The Failure and Refusal of Respondent ToReinstate Four of the StrikersOn October 3 at 1:30 p.m., the Union terminated itsstrikeagainstRespondent by a letter which was handdelivered by Steward to Mike Craw. On the followingmorning, Vance, McDonough, Davis, Ivory, and Hebler,who had been out on strike since its inception on Septem-ber 9, reported to the Respondent's office and told MikeCraw that they were ready to go back to work. Only Daviswas reinstated. The other four were told by Craw that theyhad been permanently replaced, that they would have to fillout applications for employment, and that they would berecalled if and when they were needed. None of theseemployees had previously been required, to fill out anapplication for employment when he was first hired by theRespondent. Davis was not required to fill out an applica-tionwhen he was reinstated. The four subsequentlyreceived application forms from the-Respondent by mail,filled them out, and returned them to the Company.19Although two of the so-called permanent replacementshave not worked for Respondent since November 1, 1974,and another had a heart attack on December 31, none ofthe four strikers has been offered reinstatement.I.Concludingfindings1.The threats of layoffs if the Union became theemployees bargaining representativeAs found above, in Craw's speech and -talk to hisemployees on September 3, he toldthem,' inter alia,thatthere had never been a layoff in Respondent's shop, -andthat he had given them "steady work - week in and weekout, 52 weeks every year, regardless of business conditions,"but that if the Union came in, "there would be a lot morelayoffs" because the "small customers would not be able toafford the union rate for jobs."The standard for predictions which an employer may ormay not make in resisting the unionization of his employeeswas stated by the Supreme Court inN.LRB. v. GisselPacking Co., Inc.,as follows: 20...An employer is free to communicate to hisemployees any of his. general views about unionism orany of his specific views about a particular union, solong as the communications do not contain a "threat ofreprisal or force or promise of benefit" He may evenmake a prediction as to the precise effects he believesunionization will have on his company. In such a case,however, the prediction must be carefully phrased onthe basis of objective fact to convey an employer's beliefas to demonstrably probable consequences beyond hiscontrol ....At the time Craw made his statement regarding layoffs tohis employees, he admittedly had not seen any of theUnion's contracts. Even assuming that Craw then knew thewage rateswhich the Union would request for his employ-ees, he knew, however, that he was under no compulsion toagree to pay those rates, and (as he told'his employees) thathe could bargain for years until he was offered a contractwith wage rates which suited the nature of his business. Ittherefore is quite clear that Craw's statement that, if theUnion came in, there would be layoffs due to loss ofbusiness was not a prediction based on "demonstrablyprobable consequences beyond his control," nor one"based on available facts, but a threat of retaliation ...and coercion, and as such without the protection of theFirstAmendment." 21 I therefore ' find that by the saidstatementRespondent interfered with, restrained, andcoerced its employees in the exercise of their rights under15As noted above, Von Gehr was not lured by Respondent untilSeptember23Hebler was thus notified of his termination before his so-called permanent replacement was hired19G. C. Exh. 9, 11,14, and 16.20 395 U.S. 575,618 (1969).21 Id CRAW & SON607theAct; and that it thereby - engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.22In his September 3 speech and-talk, Craw also told hisemployees that, if the Union came in, welding and paintingwork which they currently performed would have to bedone by outside union welders and painters, and that, whilethey were waiting for that work to be done, they would belaid- off if there was no other work to done in the interim.This statement, like the one about layoffs which wouldresult from the loss of small jobs, was not based on"objective fact," but rather on, a` misconception of theUnion's work rules and classifications. Moreover, althoughCraw's statement was a prediction of a result which wouldoccur only if the Respondent so agreed in negotiations withtheUnion, 'itwas presented to the employees as anautomatic consequence of unionization.23 It therefore wasneither a prediction based on "demonstrably probableconsequences beyond his control," nor one "based onavailable, facts," but rather a threat of retaliation' if theemployees, contrary to ' Craw's wishes, designated theUnion as their representative. As-such it was not protectedby Section 8(c) of the Act. I therefore-find that, by thisstatement, Respondent` further restrainedand coerced itsemployees in the exercise of rights guaranteed by the Act,and thus engaged in further unfair labor practices withinthe meaning of Section 8(a)(1) of the Act 24 -2.The threat to "drag out" negotiations and towithhold wageincreasesif the Union came inIt has been Respondent's consistent practice for manyyears-to give all its employees a wage increase twice a year.In recent years, these raises were given on February 15 'andAugust 15, and, when given late, they were made retroac-tive to those dates. The- amount of the increase given toeach employee varied in accordance with the formula bywhich Respondent computed them. All of the employeesreceived an identical cost-of-living increase., To -this, Re-spondent added an amount based on thelabor costs whichthe employee had saved Respondent by performingjobs inthe previous 6 months in less time than the Company hadestimated.On August ` 15, Respondent's employees were not giventheir usual periodic increase in wages, but they were told byMike ' Craw that when he -had the time to compute theraises,they would be made retroactive to August 15. -OnSeptember 3, Mike Craw told the employees in his speechand talk that if they designated the Union as theircollective-bargaining representative, he, like the R. D. -GossCo. which he citedas anexample, could "drag out" thenegotiations for as many years as possible, as long as hebargained in good faith, and that, "during this, longnegotiation period, your wages would be frozen by law,"Mink-Dayton, inc.,166 NLRB 604, 608-609, enfd. in relevant part 416F.2d 327 (C.A. 6, 1969);Jimmy-Richard Co Inc.,210 NLRB 802,805 (1974).23The Great Atlantic & Pacific Tea Co., Inc.,194 NLRB 774,778 (1971),enfd. 80 LRRM 2902,68 LC ¶ 12, 770 (CA. 4, 1972).24Mink-Dayton, Inc., supra25As noted above, when the Umon's strike ended on October 3,Respondentreinstated only one of the five striking employees although all ofthemapplied for reinstatement. On October 25, Respondent gave all its oldemployees (those who were employed before the strike began) a wageincrease intheir pay envelopes just before theywentin to vote at the Boardand "there would be no pay raises given out." OnSeptember 6, just before the Union's strike began, andagain on September 15, while on the picket line, employeeJohn Vance asked Mike Craw "when we would be gettingour back pay," and he was told that "we,would not get ituntil.all this was-settled."--The receipt by Respondent's employees of semi-annualwage increasesclearly was a condition'of their employmentby Respondent. Respondent was therefore under no legalrestraint from giving its employees the wage increase it hadpromised them retroactive to August 15, and it did, infact,give them the increase on October 25, albeit-withoutretroactivity.25Moreover,Respondent also had a -legalobligation to continue existing conditions of employment,including ' semi-annual wage increases to its employees.26I therefore find that Craw's statement,to employee Vancethat the employees' backpay would be withheld "until allthis was settled," and his statement to all the employees thattheir wages would be frozen and that there would be nowage increasesduring the protracted negotiations with theUnion, clearly interfered with, restrained, and coercedemployees in the exercise of their rights under the Act, andRespondent thereby further violated Section 8(a)(1).27I likewise regard Craw's statement to the employees thathe "could drag out" the negotiations with the Union for "asmany years as possible" as long as he bargained in goodfaith as a further trespass of his employees' rights under theAct. A threat to protract negotiations is inconsistent andincompatible with the obligation of an employer under theAct to-bargain in good faith with the representative of hisemployees. In the contextof_Craw's threat that "during thislong negotiation period, your wages would be frozen,"Craw clearly disclosed-to his employees that their designa-tion of the Union as their representative would be anexercise in futility, and his statement thus, obviously wasintended to undermine and-dissipate.employee support ofthe Union. I therefore fmd that by this, threat to protractnegotiations,Respondent further trenched on employeerights under the Act, and engaged in-unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.3.The photographing of the pickets,It is undisputed that on September 9, the first day of thestrike,Mike Craw took a number of still photographs of allof Respondent's employees while they were peacefullypicketing-its shop and office, including two photographs ofemployee Michael McDtonough- who, tried- to .void beingphotographed. As found above, l week later when employ-ee Paul Farber joined the, strike, Respondent also photo-graphed him while he was peacefully picketing its office.It iswell established that photographing employees whilethey are peacefully picketing is , coercive and violateselection,but it failedtomake the increasesretroactive to August-] 5 aspreviouslypromised.Respondentofferedno explanation,either for thefailure tomake the increases retroactive, or for the-tmnng of the payment ofthe increaseon the same day as theBoardelection.The so-calledreplacementsfor thestrikers were not included in this wage increase.26GeneralMotors Acceptance Corporation,196 NLRB 137 (1972), enfd.476 F.2d 850, 854 (C.A. 1, 1973);Liberty Telephone& Communications, Inc,204 NLRB 317 (1973);JFB Manufactunng,Inc, 208 NLRB 2 (1973).27 JFB Manufacturing, Inc., supra- General Motors Acceptance Corpora-tion, supra 608DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 8(a)(1)of the Actunlessthe employer has alegitimate and substantial reason for taking the pictures.28Respondent contends that its photographing of the picketswas justified because, as Craw testified, "we weren't surewhether there was going to be violence or not." Accordingto Craw, a second reason for taking the pictures was tomake a record of the date that the picketing began so that, ifthe strike, and picketing continued for 30 days without theUnion filing a petition for certification, Respondent couldfile an unfair labor practice charge against the Union forviolation of Section 8(b)(7)(C) of the Act. I regard both ofthese reasonsfor photographing the employees while theywere peacefully picketing as specious.According to Craw, his uncertainty regarding possibleviolence was based on a statement which Union Represen-tative Steward made to him during their September 6telephone conversation.As previously noted, Craw testifiedthat when he refused Steward's request for a meeting whichSteward sought to'correct Craw's misconceptions about theUnion and its work rules, Steward said, "We don't have tohit you over the-head, do we, Mike?" I do not believe thatSteward's statement was a threat of physical violence orthat Craw so understood it.I note in this regard that in the first conversation betweenSteward and Craw on August 21, when Steward told Crawthat he could put a picket line around Respondent's placethe following day, Craw replied that "when somebodyholds a club over our head, we fight." Craw conceded thathe had not been threatened by "a physical club," but thathe so regarded the` threat of picketing. Craw also admittedthat his one and only meeting with Steward had ended onfriendly terms. In this context, I am persuaded thatSteward's statement, on September 6, like Craw's similarreference to one on August 21, was to the metaphorical clubof picketing, and that Craw so understood it. Moreover,since all the pickets excepting only Steward were employeesof Respondent and were personally known by Craw, I failto see how taking their pictures while they were peacefullypicketing could serve any useful purpose if violence lateroccurred. In any event, even assuming that Craw fearedviolence(and I do not believe that he did),since none infact occurred, the photographing of the pickets was notjustified.29I likewise place no credence in the second reason offeredby Craw for photographing the pickets, to record the datethat picketing commenced. Obviously a picture of thepickets was not required to record the date when picketingstarted. Taking the pictures of all of them certainly was notnecessary for that purpose. Moreover, although the Unionfiled its petition for certification on September 11, Respon-dent subsequently took a photograph of Paul Farber whenhe later joined the strike and began to picket. This pictureclearly could not have been taken for the purpose ofrecording the date when the Union began to picket, nor fordocumenting evidence of unlawful activity when none hadoccurred nor was occurring.28Flambeau Plastics Corporation,167 NLRB735 743 (1967),enfd. 401F.2d 128 (C.A. 7,1968).29Farah Manufacturing Company, Inc.,204 NLRB 173, 176 (1973).Russell Sportswear Corporation,197NLRB 1116, 1117-18 (1972);Sackett'sWelding,207 NLRB 1030 (1974).31Walter Kidde, Inc. (Globe Security Systems),185 NLRB 1011, 1013(1970).As evidenced by McDonough's reluctance to be photo-graphed, picture takingcreates afear in employees that therecord of their concerted activities might be used for somefuture reprisal against them. Absent the occurrence ofactual violence or coercive conduct on the picket line, thetaking of pictures of the pickets by Respondent wasunwarranted.m I therefore conclude that by photographingthe employees while they were engaged in peaceful picket-ing of the Respondent's shop and office, Respondentfurther restrained and coerced its employees in the exerciseof their rightsunder theAct, and that it therebyengaged inunfair labor practices within the meaning of Section 8(a)(l)of the Act.4.The threat to club Union RepresentativeStewardAs found above, on the second or third day of the strike,Mike Craw told employees Vance and Hebler while theywere picketing that he did not want to be quoted, but ifSteward was there and he had a club, "he would use theclub on Dick Steward." Craw's threat ofhis desireto inflictphysicalharm on the union 'representative clearly iscoercive of employee rights under the Act and. violatedSection 8(a)(1).315.The nature of the Union's strikeIt is well settled that a strike which is prompted in part byunfair labor practices is an unfair labor practice strike eventhough some of the other reasons for striking are economicin nature.32 In the light of this well-established principle, itisquite evident that the Union's' strike which began onSeptember 9 was motivated in part by the unfair laborpractices of Respondent which I have found above, andthat it therefore was an unfair practice strike. I base thisconclusion on the following considerations:The decision to strike on September 9 was made at aunion meeting which was held on September 4, the dayafter Craw's antiunion speech and talk to the employees.The meeting was devoted principally to a discussion ofwhat Craw had told the employees the previous day,including his threats that, if the Union came in, he would"drag out" negotiations with the Union for as long aspossible until he obtained a contract which suited him; thatduring these protracted negotiations, which could last for aslong as 2 years, the employees' wages would be "frozen"and 'there would be no periodicwage increasesas thereto-fore; and his threats that the Union's advent, contrary toRespondent's prior practice of providing full-time employ-ment whether business was good or bad, would causelayoffs because of the alleged loss of jobs from smallcustomers, and because of the alleged necessity for hiringunion welders and painters to perform work which theemployees were then doing themselves. According to theuncontroverted and credited testimony of the employees,the decision to strike was prompted by these statements and32General Drivers and Helpers, Local 662, Teamsters [Rice Lake CreameryCo.] Y. N.LR.B.,302 F.2d 908, 911 (C.A.D.C., 1962);N.LR.B. v. StackpoleCarbon Co.,105 F.2d 167, 175-176 (C.A. 3), cert. demed 308 U.S. 605;Lifetime Door Company,179 NLRB 518,523 (1969). CRAW & SON609threats in Craw's speech, as well as by the refusal ofRespondent to recognize the Union as their collective-bargaining representative.Accordingly, inasmuch as thestrike was motivated in part by Craw's threats which, asfound above, were unfair labor practices, I find that theUnion's strike which commenced on September 9 was anunfair labor practice strike, and that the employees whoparticipated in the strike were unfair labor practice strikers.6.The termination of the strikers' employmentThe law is well established that unfair labor practicestrikers are entitled to reinstatement on their unconditionalapplication even if this necessitates the discharge ofreplacements who were hired to fill their positions.33 Aspreviously noted, Respondent notified four of the strikingemployees during the strike that their positions had beenfilled by permanent replacements and that their employ-ment by Respondent had been terminated. Inasmuch as anemployer may not even threaten to permanently replaceunfair labor practice strikers,34 its letters to the four strikersthat they had been permanently replacedandterminatedfurther violated Section 8(a)(1) of the Act.On October 3, the Unionmade an unconditionalapplica-tion for the reinstatement of the striking employees in itsnotice to Respondent that it was terminating the strike. OnOctober 4, each of the five striking employees made his ownunconditional application for reinstatement. Respondentreinstatedonly one ofthe strikers,William Victor Davis.The other four were told that Respondent had no need fortheir services because their positions were filled by perma-nent replacements, and that they would have to fill outapplications for employment. By failing and refusing toreinstate the four unfair labor practice strikers upon theirunconditional application for reinstatement, Respondentengaged in further unfair labor practices within the mean-ing of Section 8(a)(3) and (1) of the Act 35Moreover, even if it is assumed that the Union's strikewas an economic one, I would still regard the failure ofRespondent to reinstateanyof the four striking employeeswhen the strike ended as unlawful. I base this conclusion onthe following considerations:The burden of proving that economic strikers have beenpermanently replaced at the time they applied for reinstate-ment ison the employer.36 None of the so-called permanentreplacements was called by Respondent to testify aboutwhat he was told when he was hired regarding the tenure ofhis employment, and Respondent offered no other testimo-ny in this regard. Although Respondent paid its prestrikeemployees in cash, the replacements were paid by check.37Three of the replacements were of advanced age and wereretirees from other jobs. Two of the so-called permanentreplacements worked for Respondent less than 2 monthswhen they were requested to take layoffs. These two havenot worked for Respondent since November 1, 1974, 1week after they cast challenged ballots at the Board election33 See, e.g,KPRS Broadcasting Corporation,181NLRB 535, 536, fn. 4(1970).34Tommy's Spanish Foods, Inc.,187 NLRB 235, (1970) enfd. in relevantpart 463 F.2d 116 (C.A. 9,1972).35KPRS Broadcasting Corporation, supra.36TrinityValley Iron and Steel Company,158 NLRB 890, 896 (1966),enfd.in relevant part 410 F.2d 1161,1170-71 (C.A. 5,1969).on October 25. One of these two worked for the most partonly 2 or 3 days a week during his less than 2-month tenurewith the Respondent. A third replacement worked forRespondent for about 3 months when he had a heart attack,and with the exception of only "a few days," he has notworked since December 31, 1974. Since January 1, 1975,Respondent has operated with only seven employees, threeless than its normal complement, and it has not recalledanyof the striking employees notwithstanding that its monthlysales sincethat date frequently exceeded those before thestrike when it regularly gave its employees "steady work -week in and week out, 52 weeks every year, regardless ofbusiness conditions." 38I conclude from all the foregoing that Respondent hasfailedto sustainits burden of proving that the replacementsithired during the strike were permanent replacements. Itherefore conclude that even assuming,arguendothat theUnion's strike was an economic one, Respondent engagedin unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act by failing and refusing to reinstateall of the striking employees when they applied uncondi-tionally for reinstatement on October 4, 1974.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having further found that Respondent on October 4,1974, unlawfully denied reinstatement to their former jobsto employees John D. Vance, Frank E. Hebler, Michael P.McDonough, and George R. Ivory on their unconditionalapplication, I will recommend that Respondent be orderedto offer them immediate reinstatement to ' their formerpositions,or, if they no longer exist, to 'substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and to make them whole for anyloss of earnings they may have suffered by reason of thediscrimination against them by the payment to each ofthem of a sum of money equal to the amount he normallywould have earned from the date of Respondent's denial ofreinstatement on October 4, 1974, to the date of the offer ofreinstatement,less his net earnings during the said period,37According to Craw, this was done "to mdicate" permanent employ-ment."38The quotes above are from Craw's September 3 speech to theemployees.Resp.Exh. 1, p. 15. 610DECISIONSOF NATIONALLABOR RELATIONS BOARDwith backpay computed on a quarterly basis in the mannerestablished by the Board.39Iwill also recommend that Respondent preserve and,upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social securi-ty payment records, timecards, personnel records andreports, and all other records necessary to analyze anddetermine the amounts of backpay due under the terms ofthis recommended remedy.There remains for consideration the contention of theGeneral Counsel and the Charging Party that an orderrequiringRespondent to recognize and bargain with theUnion is necessary to remedy Respondent's unfair laborpractices. I find merit in this contention and I willrecommend the issuance of such an order for the followingreasons:On August 21, when the Union demanded recognitionfrom Respondent and offered to prove its majority status, itclearly represented a majority of seven of Respondent's 10employees. The Respondent reacted to the Union's demandby instituting a campaign to dissipate and undermine theUnion's majority support, and to persuade its employees ofthe futility of representation by the Union. In furtheranceof that objective, Respondent unlawfully threatened em-ployeeswith layoffs and the loss of customary wageincreases if the Union became their representative, and italso threatened to protract the negotiations with the Unionfor years. In addition, when the employees struck in part inresponse to these unfair labor practices, Respondent furthercoerced its employees by photographing them while theywere picketing peacefully, it hired so-called permanentreplacements for- the quite apparent purpose of votingagainst the Union in' the forthcoming Board election,40 itnotified four of the unfair labor practice strikers that theiremployment by Respondent had been terminated, and itrefused to reinstate them when they terminated their strikeand unconditionally applied for reinstatement, and it hasnot since then offeredanyof them reinstatement notwith-standing that almost a year has elapsed since the strikeended and Respondent has been operating with three feweremployees than its normal complement. Respondent'sunfair labor practices quite evidently has had its intendedeffect of undermining and dissipating the Union's formermajority status, for it received only one vote at the Boardelection on October 25 41-In the, light of Respondent's extensive and pervasiveunfair labor practices which were calculated to destroy theUnion's majority status and included the termination offour of the Union's five staunchest supporters, I ampersuaded that the application of traditional remediescannot eliminate their lingering coercive effects to permitthe holding of a fair and reliable rerun election. In thesecircumstances, I regard the employees' signed authorizationcards as a more reliable measure of their representationaldesires. I will therefore recommend the issuance of an orderrequiring the Respondent to recognize and bargain with thein3F.W.Woolworth Company,90 NLRB 289 (1950); backpay shallclude the payment of interest at the rate of 6 percent per annum to becomputed in the manner set forth in IsisPlumbing & HeatingCo., 138 NLRB716 (1962).90 Itlaid off two of the so-called permanent replacements 1 week after theelection.Union as the collective-bargaining representative of itsemployees.42RECOMMENDATION IN CASE 6-RC-6950Ihave found above that following the Union'-s demandfor recognition,Respondent engaged in unfair laborpractices both before and after the Union filed a petitionfor certification for the purpose of dissipating and under-mining the Union's majority status, and I have recommend-ed in the unfair labor practice proceeding that in the light ofthe said extensive and pervasive unfair labor practices ofRespondent, a bargaining order should issue. In view of thesaid findings and recommendation, I further recommendthat the election which was held on October 25, 1974, be setaside, and that Case 6-RC-6950 be remanded to the Boardfor dismissal or other appropriate action.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Leroy W. Craw, Jr., Vernon E. Craw,and Daniel G. Leonard, d/b/a Craw & Son, is an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of the Act.2.SheetMetalWorkers' InternationalAssociation,Local Union No. 19, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By denying unfair labor practice strikers John D.Vance, Frank E. Hebler, Michael P. McDonough, andGeorge R. Ivory reinstatement on their unconditionalapplication on and since,October 4, 1974, because of theirunion and concerted activities, Respondent has discrimi-nated and is, discriminating, against them to discouragemembership in a labor organization in violation of Section8(a)(3) of the Act.4.By the foregoing conduct, by threatening its employ-eeswith layoffs, loss of periodic wage increases andprotraction of the negotiations if they designate the above-named Union as their representative, by photographing itsemployees while they were engaged in peaceful picketing ofits premises, by threatening to inflict physical harm on theUnion's representative, and by notifying unfair laborpractice strikers Vance, Hebler, McDonough, and Ivorythat their positions had been filled by permanent replace-ments and that their, employment had been -terminated,Respondent interfered with, restrained, and coerced em-ployees in the exercise of their guaranteed right to engage inunion and concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and it therebyviolated Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:41 It is thus fairly obvious that two of the employees who signed unioncards voted against the Union at the election.42NLRB. v. Gissel Packing Co., Inc.,396 U.S. 575, 613-614 (1969),Steel-Fab, Inc.,212 NLRB 363 (1974);Trading Port, Inc.,219 NLRB 298(1975). CRAW &SON611Allmechanics,mechanichelpers and plantclericalemployeesemployed bythe Respondent at its Altoona,Pennsylvania,facility,excluding all other employeesand guards,professional employees and supervisors asdefined inthe Act.7.On August 21, 1974, the above-named Union repre-sented a majority of the employees in the aforesaid unit forthe purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case, Ihereby issue the following recommended:ORDER43The Respondent, Leroy W. Craw, Jr., Vernon E. Craw,and Daniel G. Leonard, d/b/a Craw & Son, Altoona,Pennsylvania, their agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees with layoffs, loss of periodicwageincreases,protraction of negotiations, oranyotherreprisals, to discourage support of, or adherence to, a labororganization.(b) Photographing employees while they are engaged inpeaceful picketing, or any other concerted activity protect-ed by the Act.(c)Notifying employees who are engaged in a strike toprotest unfair labor practices that their positions have beenfilled by permanent replacements and/or that their employ-ment has been terminated.(d)Discouraging membership in, or activities on behalfof, Sheet Metal Workers' International Association, LocalUnion No. 19, AFL-CIO, oranyother labor organization,by refusing to reinstate them because of -their union orstrike activities, or in any other manner discriminatingagainst-them in regard to their hire or tenure,of employ-ment or any other term or condition of employment inorder to discourage union membership or other concertedactivities.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self.organization, to form labor organizations, to join or assistSheetMetalWorkers' International Association, LocalUnion No. 19, AFL-CIO, or any other labor organization,to bargain collectively- through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from engaging in such activities,43 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of theRulesI and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized by Section8(a)(3) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer John D. Vance, Frank E. Hebler, Michael P.McDonough, and George R. Ivory immediate and fullreinstatement to their former positions or, if they no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights previously enjoyed,and make them whole for any loss of pay they may havesuffered as a result of the discrimination against them in themanner provided in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary - to analyze and determine the amounts ofbackpay due under the terms of this recommended Order.(c)Upon request, bargain collectively with Sheet MetalWorkers' International Association, Local Union No. 19,AFL-CIO, as the exclusive collective bargaining represen-tative of the employees in the appropriate unit describedbelow, and if an understanding is reached, embody suchunderstanding in a signedagreement.The appropriate unitis:Allmechanics,mechanic helpers and plant clericalemployees employed by the Respondent at its Altoona,Pennsylvania, facility, excluding all other employeesand guards, professional employees and supervisors asdefined in the Act.(d)Post at its place of business located at Altoona,Pennsylvania, copies of the notice marked "Appendix." 44Copies of the said notice, on forms provided by . theRegional -Director -for Region 6, after being duly signed byRespondent, shall be posted by it for 60 consecutive' daysthereafter, in all conspicuous places, including all - placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.44 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."-